Citation Nr: 0740691	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-14 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
claimed as secondary to herbicide/Agent Orange exposure.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision denied service connection for 
PTSD and a skin disorder, and granted service connection for 
residuals of a shell fragment wound to the back, assigning a 
10 percent evaluation effective from August 12, 2003.  The RO 
in Louisville, Kentucky subsequently took jurisdiction of the 
case.


FINDINGS OF FACT

In October 2007, prior to the promulgation of a decision on 
the appealed claims, the Board received notification from the 
appellant and his authorized representative that a withdrawal 
of this appeal as to all three claims: (1) service connection 
for PTSD; (2) service connection for a skin disorder; and (3) 
an increased rating claim for residuals of a shell fragment 
wound to the back, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).

In a statement signed by the veteran on September 13, 2007 
(although it appears that 2001 was printed in error) and 
received by VA in October 2007, the veteran reported that he 
wanted to withdraw his claims pending on appeal, consisting 
of: (1) service connection for PTSD; (2) service connection 
for a skin disorder; and (3) an increased rating claim for 
residuals of a shell fragment wound to the back.  The Board 
received a statement from the veteran's representative dated 
October 19, 2007 requesting the same.  As such, he has 
withdrawn this appeal and hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these claims on appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


